PER CURIAM.
By this appeal, the petitioner in the circuit court seeks review of an order denying his petition for certiorari, wherein he sought to have quashed certain actions of the Board of County Commissioners of Dade County granting unto the appellee, Redlinger, a per*616mit for unusual use 1 and building variances on his property.
We have examined the record carefully and fail to find that the Board of County Commissioners violated the Code of Metropolitan Dade County. And, it affirmatively appearing that the unusual use granted to the appellee, Redlinger, is compatible with the surrounding property, the final order here under review will not be disturbed.
Affirmed.

. § 33-311, Code of Metropolitan Dade County.
“(d) Special exceptions, unusual and new uses. Hear application for and grant or deny special exceptions; that is, those exceptions permitted by the regulations only upon approval after public hearing, new uses and unusual uses which by the regulations are only permitted upon approval after public hearing; provided the applied for exception or use, in the opinion of the Zoning Board, would not generate excessive noise or traffic, tend to create a fire or other equally or greater dangerous hazards, or provoke excessive over-crowding of concentration of people or population, when considering the necessity for and reasonableness of such applied for exception or use in relation to the present and future development of the area concerned and the compatibility of the applied for exception or use with such area and its development.”